United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Leandro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1966
Issued: April 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2009 appellant filed a timely appeal from an October 27, 2008 decision of the
Office of Workers’ Compensation Programs granting her a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than 16 percent impairment of her right upper
extremity and 16 percent impairment of the left upper extremity, for which she received schedule
awards.1

1

On appeal appellant references her disagreement with an overpayment decision. The record reflects that the
Office issued an overpayment decision on June 3, 2008 in which it found her at fault in the creation of an
overpayment in the amount of $7,183.80. As this decision was not issued within one year of the July 27, 2009
appeal to the Board, the Board lacks jurisdiction to consider this decision. 20 C.F.R. § 501.3(d)(2); see Linda Beale,
57 ECAB 429 (2006).

FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board, on
April 21, 2008, set aside an August 20, 2007 overpayment decision and remanded the case for
further proceedings.2 In its August 20, 2007 decision, the Office finalized its July 16, 2007
preliminary determination of an overpayment, finding that appellant was at fault in the creation
of an overpayment in the amount of $7,183.80 for the period April 10 to July 7, 2007 because
she knowingly received wage-loss compensation benefits after she had returned to modified
work. Thus, it denied appellant’s request for waiver of the recovery of the overpayment. The
Board found the evidence of record was devoid of any evidence that compensation was paid for
the period in question. The facts and the circumstances of the case are set forth in the Board’s
prior decision and are hereby incorporated by reference.3
On September 4, 2007 appellant filed a claim for a schedule award due to the effects of
her employment-related bilateral carpal tunnel syndrome and resultant surgery.
The Office referred appellant for a second opinion evaluation with Dr. Kevin F. Hanley, a
Board-certified orthopedic surgeon, on March 5, 2008 to determine the nature of her condition
and extent of any disability. In a report dated April 11, 2008, Dr. Hanley found normal twopoint discrimination in all fingers and a positive Tinel’s sign with same dysthesthesia in both
hands. (RD 6/3/2008) Using the instructions to determine an impairment rating for carpal tunnel
syndrome following surgery on page 495 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides,) (fifth edition), he concluded that
appellant fit within scenario one. Scenario one relates to an individual who has positive clinical
findings of electrical conduction delays and a medium nerve dysfunction and continues to have
complaints of pain or parasthesias and/or difficulties with performing certain activities. Citing to
Table 16-10, page 482 of the A.M.A., Guides, Dr. Hanley determined that appellant had a Grade
3 or 40 percent sensory deficit. He found there was no ratable impairment for any motor deficit
using Table 16-11, page 484 of the A.M.A., Guides. Dr. Hanley found a 39 percent maximum
sensory deficit for median neuropathy using Table 16-15, 492 of the A.M.A., Guides.
Multiplying 40 percent by 39 percent resulted in a 16 percent impairment in each upper
extremity (15.6 percent round up).
On August 27, 2008 Dr. Charlene Niizawa, an attending Board-certified physiatrist,
reviewed Dr. Hanley’s report and agreed with his impairment rating.
In an October 21, 2008 report, Dr. Ellen Pichey, an Office medical adviser and physician
Board-certified in family medicine and occupational medicine, reviewed Dr. Hanley’s April 11,
2008 impairment rating and agreed with his determination.
2

Docket No. 08-201 (issued April 21, 2008).

3

On September 26, 2006 appellant, then a 47-year-old letter carrier, filed an occupational disease claim alleging
that her carpal tunnel syndrome was employment related. The Office accepted the claim for bilateral carpal tunnel
syndrome and authorized carpal tunnel surgery, which occurred on January 8, 2007. In a February 6, 2007
memorandum to file, a claims examiner stated that appellant would be placed on the periodic rolls for temporary
total compensation. However, the record does not contain a letter to appellant informing her of this decision.
Appellant stopped work on January 8, 2007 and returned to modified work on April 10, 2007.

2

By decision dated October 27, 2008, the Office issued a schedule award for a 16 percent
permanent impairment to each upper extremity. The period of the award was 99.84 weeks from
July 10, 2007 to February 9, 2008.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.6 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.7
Office procedures8 provide that upper extremity impairment secondary to carpal tunnel
syndrome and other entrapment neuropathies should be calculated using section 16.5d and
Tables 16-10, Table 16-11 and Table 16-15.9
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome as a result
of her employment duties. It also authorized a carpal tunnel release, which occurred on
January 8, 2007. The issue to be resolved is whether appellant has established that she has
greater than 16 percent impairment of her right upper extremity and 16 percent impairment of the
left upper extremity, for which she received schedule awards.
The Office referred appellant to Dr. Hanley, a Board-certified orthopedic surgeon, for a
second opinion evaluation. Dr. Hanley noted that appellant had a bilateral median nerve sensory
Grade 3 deficit under Table 16-10, page 482 of the A.M.A., Guides. This allows between 26 and
60 percent for a Grade 3 sensory deficit. Dr. Hanley rated appellant with a sensory deficit of 40
percent. Under Table 16-15, page 492 of the A.M.A., Guides, maximum impairment of 39
percent is allowed for sensory impairment to the median nerve below the midforearm.

4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(19).

7

20 C.F.R. § 10.404; see I.F., 60 ECAB ___ (Docket No. 08-2321, issued May 21, 2009); A.A., 59 ECAB ___
(Docket No. 08-951, issued September 22, 2008).
8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, exhibit 4
(June 2003). See also Cristeen Falls, 55 ECAB 420 (2004).
9

A.M.A., Guides 491, 482, 484, 492, respectively; see Joseph Lawrence, Jr., 53 ECAB 331 (2002).

3

Dr. Hanley properly determined that appellant had 16 percent impairment in each right upper
extremity, which was properly rounded up from 15.6 percent.10
Appellant’s attending Board-certified physiatrist, Dr. Niizawa, and Dr. Pichey, an Office
medical adviser and physician Board-certified in family medicine and occupational medicine,
agreed that this was the degree of impairment appellant sustained due to her accepted
employment injury. There is no medical evidence that appellant has greater than 16 percent
permanent impairment of her right upper extremity and 16 percent impairment of the left upper
extremity.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
was entitled to a schedule award for greater than 16 percent permanent impairment of the right
upper extremity and 16 percent permanent impairment of the left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 27, 2008 is affirmed.
Issued: April 6, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

The policy of the Office is to round the calculated percentage of impairment to the nearest whole number. See
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3b (January 2010).
Fractions are rounded up from .50. See J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008);
Carl J. Cleary, 57 ECAB 563 (2006).

4

